Citation Nr: 0521671	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  96-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an effective date earlier than January 1, 
1994, for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to July 1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the RO in 
Phoenix, Arizona, which granted a TDIU rating, effective on 
January 1, 1994.  

The jurisdiction over this appeal was subsequently 
transferred to the RO in No. Little Rock, Arkansas.  

The Board remanded this case for additional evidentiary 
development in October 1998 and October 2003.  



FINDING OF FACT

Beginning on the date of the grant of service connection or 
November 6, 1990, the service-connected disabilities are 
shown to have been productive of a disability picture that 
more nearly approximated that of severe industrial impairment 
with the veteran being precluded from securing and 
maintaining substantially gainful employment.  




CONCLUSION OF LAW

An earlier effective date of November 6, 1990, the date of 
claim, is assigned for the grant of the veteran's TDIU 
rating.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 
C.F.R. §§ 3.400, 4.16 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the April 
2004 letter, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim. 

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In October 2003, the Board remanded this case so that the RO 
could request records from several VA Medical Centers for the 
period between July 1989 to January 1994.  It appears that 
the RO contacted each of these facilities, and was advised 
that they did not have any records from the period in 
question.  Thus, the Board finds that VA has satisfied the 
requirements of the VCAA to the extant possible under the 
circumstances.  

Furthermore, as will be discussed in greater detail herein 
below, the Board believes that the credible and probative 
evidence supports a grant of an earlier effective date of 
November 6, 1990, for the award of a TDIU rating.  

The Board believes that this represents a complete grant of 
the benefit sought by the veteran.  Therefore, the Board 
believes that any deficiencies in fulfilling the notification 
or assistance requirements with respect to this issue have 
been rendered moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under VCAA.  38 U.S.C.A. §§ 5103, 5103A.  


Factual Background

The veteran's service medical records reflect ongoing 
treatment for recurrent right retro-orbital headaches and a 
right dilated pupil throughout service between 1982 and 1989.  

In 1988, an MRI study suggested a possible lesion behind the 
right ocular motor nerve in the subarachnoid space.  He was 
given various diagnoses during service, including aneurysm of 
the posterior communicating arty at the internal carotid 
artery junction, sarcoid granuloma, and meningioma.  

In May 1988, he underwent a spinal fluid examination, which 
showed normal opening and closing pressure.  The veteran 
continued to have headaches of increasing frequency.

A report of Medical Board examination dated in February 1989 
reflects a diagnosis of opthalmoplegic migraine, disabling.  
It was noted that he described experiencing episodes of 
severe headaches, nausea, and vomiting.  

It was also noted that the veteran experienced persistent 
abnormality in the right eye, including ptosis of the eyelid, 
and an inability to move the right eyeball in any direction.  
The veteran was placed on limited duty for observation for a 
period of six months.  

In July 1989, the veteran was discharged from service after 
being placed on the temporary disability retired list.  In 
March 1995, the veteran was transferred from the temporary 
disability retired list to the retired list on the basis that 
his disability was found to be permanent.  

On November 6, 1990, the RO received the veteran's formal 
claim of service connection for a brain tumor.  In the report 
of a February 1991 VA neurological examination, an examiner 
noted a diagnosis of cranial nerve III paresis with severe 
pupil dysfunction.  

The RO subsequently denied the veteran's claim in a June 1991 
rating decision based on a finding that the claimed 
disability had preexisted service and was not aggravated by 
service.  

In July 1995, the veteran filed another claim of service 
connection for a brain tumor.  

Thereafter, in a September 1995 rating decision, the RO 
determined that clear and unmistakable error had been 
committed in the June 1991 decision that denied his original 
claim.  The RO essentially concluded that the previous June 
1991 rating decision had ignored a service department finding 
that the veteran's benign brain tumor was incurred in 
service.  

Therefore, service connection was granted for a benign brain 
tumor with associated migraine headaches, and a 60 percent 
evaluation was assigned, effective on November 6, 1990.  

The RO also granted service connection for right oculomotor 
nerve palsy with fixed right pupil, diplopia and bilaterally 
reduced field of vision, and assigned a 20 percent 
disability, effective on November 6, 1990.  

The RO also granted service connection for hiatal hernia with 
gastroesophageal reflux disease, and assigned a 10 percent 
evaluation, effective on November 6, 1990.  Service 
connection was also established for kidney stones and the 
residuals of a fracture of the left radius, and 
noncompensable evaluations were assigned, effective on 
November 6, 1990.  

Thus, as a result of the September 1995 rating decision, the 
veteran was awarded a combined disability rating 70 percent, 
effective on November 6, 1990.  

In October 1995, the veteran underwent several VA 
examinations to determine the severity of his service-
connected disabilities.  In the report of the VA neurological 
examination, it was noted that an MRI study in 1993 had 
revealed a small, extra-arial nodular lesion of high signal 
density, situated anterior to the right peduncle, somewhat 
adherent to it.  

The VA examiner noted that this lesion could be one of 
multiple sclerosis or some inflammatory or neoplastic variety 
and should be further studied.  

The VA examiner concluded that the degree of impairment 
resulting from this lesion was severe, and included constant 
migraines, with pain, nausea, vomiting, and visual 
incapacity.  

The VA examiner further concluded that the veteran was also 
experiencing motor dysfunction, including loss of strength 
and coordination, in the left upper and lower extremities.  

Shortly thereafter, in a November 1995 rating decision, the 
RO assigned separate disability ratings for the 
manifestations of the veteran's lesion, which was 
characterized by the RO as a benign brain tumor.  

The RO granted a 50 percent rating for the benign tumor with 
migraine headaches, a 20 percent rating for paresis of the 
left upper extremity, and a 10 percent rating for paresis of 
the left lower extremity.  The RO also granted an increased 
rating of 30 percent for the right oculomotor nerve palsy 
with fixed right pupil, diplopia and bilaterally reduced 
field of vision.  Each of these disability ratings was made 
effective on November 6, 1990.

As a result of this decision, the veteran was awarded a 
combined schedular rating of 80 percent, effective November 
6, 1990.  In the November 1995 rating decision, the RO also 
granted a total compensation rating based on individual 
unemployability, effective on January 1, 1994.  

The veteran subsequently appealed the effective date assigned 
for the grant of a TDIU.  He asserted that he had been unable 
to maintain substantially gainful employment since he filed 
his original claim for service connection in November 1990.  

During a personal hearing conducted in September 1996, the 
veteran testified that he was fired from numerous jobs 
between 1990 and 1994 due to excessive absences.  

The veteran reported that he worked primarily in construction 
during this period and that his symptoms often forced him to 
miss work, which always led to his losing his job.  He noted 
that he was able to keep one job for almost a year, but 
eventually missed 38 days in a row due to health problems and 
was fired.  

The veteran explained that the symptoms that caused him to 
miss work most often were those of intense migraines, his 
right eye swelling up and repeated nausea and vomiting.  He 
also explained that he was often forced to stay in dark rooms 
because he was bothered by light.  The veteran also reported 
that he was unable to assist his wife in taking care of their 
home.  


Analysis

The veteran is seeking an effective date of November 1990 for 
the grant of a TDIU.  He essentially contends that he has 
been unable to maintain substantially gainful employment 
since he filed his original claim for service connection in 
November 1990.  

Although the veteran acknowledges that he did work at several 
jobs between 1990 and 1994, he asserts that he never worked 
for a long period of time before he was fired due to 
excessive absences, which he contends were caused by his 
service-connected disabilities.  

For this reason, the veteran's representative contends that 
the brief periods of work between 1990 and 1994 constitute 
only marginal employment.  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002): 38 C.F.R. § 
3.400 (2004).  

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(l) (2004).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The United States Court of Appeals for the Federal Circuit 
has held that, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, VA must consider 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2004).  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).  

The record reflects that the veteran's original claim of 
service connection was received by the RO on November 6, 
1990.  There is no indication in his formal application that 
the veteran was intending to seek a total compensation rating 
based on unemployability at that time.  

However, the RO subsequently awarded a combined disability 
rating of 80 percent for the veteran's service-connected 
disabilities, effective beginning on November 6, 1990.  

Thus, because the veteran was found to meet the percentage 
requirements for the assignment of a TDIU as of November 6, 
1990, the Board finds that a claim for a TDIU rating can be 
reasonably inferred from the record as of that date.  

Therefore, the Board will turn to the question of whether the 
criteria for assignment of a TDIU are met at any time during 
the period from November 6, 1990, to January 1, 1994.  

In this regard, the veteran has submitted somewhat 
conflicting statements regarding the specific lengths of time 
that he was able to maintain employment at certain jobs 
between 1990 and 1994.  However, the Board believes that the 
veteran's reports have remained essentially consistent in 
that they describe mostly short periods of employment 
characterized by frequent absences due to symptoms of his 
service-connected disability.  

Furthermore, although the RO was unable to obtain records of 
medical treatment reported by the veteran during the period 
of from 1990 to 1994, it appears that the nature and degree 
of the symptomatology noted in the reports of his October 
1995 VA examinations appear to be essentially consistent with 
the degree of symptomatology noted in the report of a Medical 
Board examination conducted in February 1989.  

This would be particularly true with respect to the symptoms 
that the veteran has described as having caused his frequent 
absenteeism, such as intense headaches, nausea, vomiting and 
right eye problems.  

For these reasons, the Board finds that the veteran's 
service-connected disabilities are shown to have been 
productive of a disability picture that more nearly 
approximated that of severe industrial impairment with the 
veteran being precluded from securing and maintaining 
substantially gainful employment during the period from 
November 6, 1990, to January 1, 1994.  

Therefore, the Board finds that the criteria for an earlier 
effective date of November 6, 1990, for the grant of a TDIU 
have been met.  

In closing, the Board notes that the veteran's original claim 
for service connection was received over one year following 
the date of his separation from service in July 1989.  

Thus, there is no basis under the law or regulations for 
awarding an effective date for TDIU prior to November 6, 
1990, which is the date of receipt of his original claims of 
service connection for the residuals of a benign brain tumor.  



ORDER

An earlier effective date of November 6, 1990, for the award 
of a total compensation rating based upon individual 
unemployability, is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


